DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 11/19/2021.
•    Claims 1-7 and 9 have been canceled.
•    Claims 8 and 10-13 have been amended.
•    Claims 8 and 10-13 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP 2019-154737, filed on 08/27/2019 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
With regards to claims 10, the limitation “a plurality of operation” (line 3) appears to have a grammatical error. The limitation should likely read “a plurality of operations.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claim 11, this claim recites the limitation “the recognition result.” Lines 2-3. This limitation is confusing because claim 1, upon which this claim relies, previously recites inference results, but does not cite a recognition result. Thus, it is unclear if “the recognition result” refers to the inference results, or to a different entity. The examiner interprets this to be a different entity and the limitation to read “a recognition result.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 8 and 10-12 are directed to a process, and claim 13 is directed to a machine. Therefore, claims 8 and 10-13 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 8 as representative, claim 8 recites at least the following limitations that are believed to recite an abstract idea: 
displaying information corresponding to the article commerce intermediation service, the information including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service;
receiving, from a user, user selection of a first icon of the plurality of icons, the first icon corresponding to an option for listing an item on the article commerce intermediation service;
in response to the user selection:
activating an image selection;
acquiring a plurality of images of an article during a time window, each of the images including the article to be listed by the user on the article commerce intermediation service; and
sending the plurality of images;
in accordance with receiving the plurality of images from the first user, repeatedly performing object recognition of the article that is included in the plurality of images submitted by the first user during the time window;
generating a sequence of inference results in accordance with the object recognition, including determining for each of the inference results in the sequence (i) one or more category identifiers and (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier;
in accordance with a determination that the inference results include a first category identifier having a probability that exceeds a threshold probability, assigning the first category identifier to the article;
starting a listing procedure for treating the article as a listing item in commerce intermediation based on the first category identifier; and 
causing the first category identifier to be displayed.
The above limitations recite the concept of starting a product listing based on identifying an article in an image.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because recognizing an article in an image in order to classify the article and list the article in commerce intermediation is a sales activity. This is further illustrated in the Specification, paragraph [0031], describing how a listing is a seller’s act of listing a seller’s item in trading, auctions, and the like. Independent claim 13 recites similar limitations as claim 8, and as such, independent claim 13 falls within the same identified grouping of abstract ideas as claim 8. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 8 and 13 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 8 and 13 recite additional elements, such as a system, a server, a first user terminal, user terminals, displaying a user interface, activating a camera of the first user terminal; using the camera to acquire a plurality of images, a Scale Invariant Feature Transform (SIFT) object recognition technology, and display on the user interface of the first user terminal. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 8 and 13 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative Alice, claims 8 and 13 merely recite a commonplace business method (i.e., starting a product listing based on identifying an article in an image) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 8 and 13 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 8 and 13 specifying that the abstract idea of starting a product listing based on identifying an article in an image is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 8 and 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 8 and 13 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 8 and 13 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include 
Returning to independent claims 8 and 13, these claims recite additional elements, such as a system, a server, a first user terminal, user terminals, displaying a user interface, activating a camera of the first user terminal; using the camera to acquire a plurality of images, a Scale Invariant Feature Transform (SIFT) object recognition technology, and display on the user interface of the first user terminal. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 8 and 13 are manual processes, e.g., analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 8 and 13 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 8 and 13 specifying that the abstract idea of starting a product listing based on identifying an article in an image is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 8 and 13 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 8 and 13 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 10-12, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 10-12 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 9-12 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 10-12 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 8 and 13, dependent claims 10-12, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., starting a product listing based on identifying an article in an image) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Tibau-Puig et al. (US 20190294879 A1), hereinafter Tibau-Puig, in view of newly cited Pyati (US 20190311301 A1), hereinafter Pyati.

	In regards to claim 8, Tibau-Puig discloses a method for providing an article commerce intermediation service on a system that includes a server configured to be accessible from a first user terminal of multiple user terminals (Tibau-Puig: [0002]; [0016]; [0021]; [0023-0024]; [0026]), the method comprising:
at the first user terminal (Tibau-Puig: [0026] – “The computing device 102”):
a listing action comprising activating a camera of the first user terminal (Tibau-Puig: [0024] – “a user may control a mobile device 110 to focus a camera on various objects”); 
using the camera to acquire a plurality of images of an article during a time window, each of the images including the article to be listed by the user on the article commerce intermediation service (Tibau-Puig: [0017] – “object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)…the object has been and
transmitting the plurality of images to the server (Tibau-Puig: [0024] – “A mobile application executing on the mobile device 110 may automatically identify an object based on an object recognition model stored locally on the mobile device 110…the server 120 may host the mobile application on the Internet and may be connected to the mobile device through the Internet”; [0031-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”; the examiner notes that the server hosting the application means the server receives the images);
at the server: in accordance with receiving the plurality of images from the first user terminal, repeatedly performing object recognition of the article that is included in the plurality of images submitted by the first user terminal during the time window using object recognition technology (Tibau-Puig: [0017] – “object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)… When the object has been identified, information about the object may be simultaneously displayed on the mobile device while the scanning is still occurring”; [00131-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”);
generating a sequence of inference results in accordance with the object recognition, including determining for each of the inference results in the sequence (i) one or more category identifiers (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the 
in accordance with a determination that the inference results include a first category identifier, assigning the first category identifier to the article (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the clickless identification process”; [0021] – “the computer vision model used to detect and classify objects…deep learning, or the like, could be used to perform an object detection and classification”; see also [0017]; [0036]);
starting a listing procedure for treating the article as a listing item in commerce intermediation based on the first category identifier (Tibau-Puig: [0028] and Fig. 1B – “each object detected via the continuous clickless scanning operation automatically posts a new listing to the web page”; [0021] – “publishing for sale second-hand merchandise on an e-commerce site”; [0020] – “the automatically identified object that is identified through a seamless or continuous clickless identification process, can be automatically posted to a live online service…an online listing may be uploaded and posted based on one or more images captured by the mobile device, identification information (e.g., name, … type…) identified by the mobile application”; see also [0017]); and
causing the first category identifier to be displayed on the user interface of the first user terminal (Tibau-Puig: [0025] – “a description (…type,…classification, etc.)…may be displayed on a screen 112 of the mobile device 110 while the mobile device continues to execute the clickless identification process”; see also [0017]).
displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service; receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; in response to the selection: causing a listing action; object recognition comprising a Scale Invariant Feature Transform (SIFT); determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier; and that the determined inference result is a category having a probability that exceeds a threshold probability. However, Pyati teaches a similar item listing method (Pyati: [abstract]), including 
displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service (Pyati: [0100] and Fig. 3B – “FIG. 3B shows an example of an interstitial page, graphical user interface 300B…Graphical user interface 300B can include user interface selection elements 308 for specifying attributes associated with the item listing”);
receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; and in response to the selection: causing a listing action (Pyati: [0101] – “Graphical user interface 300B also includes item type identifier 310 for displaying information to help a user identify a specific type of item for which to 
object recognition comprising a Scale Invariant Feature Transform (SIFT) (Pyati: [0037] – “Image feature extractor 112 can include various elements…scale-invariant feature transform (SIFT) key points”);
determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier (Pyati: [0045] – “similarity vectors are sorted and bins of the sorted vectors are created according to a particular probability distribution (e.g., normal or Gaussian, Poisson, Weibull, etc.). For example, the probability P, for a probability density function f, that an item listing X belongs to a cluster or class”); and
that the determined inference result is a category having a probability that exceeds a threshold probability (Pyati: [0062] – “One variation of k-means clustering dynamically adjusts the number of clusters by merging and splitting clusters according to predefined thresholds”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the interface elements, object recognition, and categorization of Pyati in the method of Tibau-Puig because Tibau-Puig already discloses a mobile application, object recognition, and determining categories and Pyati is merely demonstrating these tasks may be achieved a certain way. Additionally, it would have been obvious to have included displaying a user interface corresponding to the article commerce intermediation service, the user interface including a plurality of icons, each icon corresponding to an action of interaction with the article commerce intermediation service; receiving, from a user of the first user terminal, user selection of a first icon of the plurality of icons on the user interface, the first icon corresponding to an option for listing an item on the article commerce intermediation service; in response to the selection, causing a listing action; object recognition comprising a Scale Invariant Feature Transform (SIFT); determining for each inference result (ii) one or more probabilities, each of the probabilities corresponding to a respective category identifier; and that the determined inference result is a category having a probability that exceeds a threshold probability as taught by Pyati because GUIs and categorizations are well-known and the use of it in a product listing setting would have presented a shopper with an intuitive application (Pyati: [0012]).

In regards to claim 10, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the repeatedly performing object recognition of the article is executed by the server upon commencement of the image acquisition by the first user terminal (Tibau-Puig: [0016] – “The object identification process can happen almost instantaneously and directly from the video stream captured by the device, at a rate of several times per second (as opposed to identifying from static images or pictures)”; [00131-0032] – “object recognition model 330…the models may be implemented on…a host server (not shown)…models 330… may be stored remotely on the server”).

In regards to claim 11, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the repeatedly performing object recognition includes saving, by the server, information on a recognition result in a queue, the listing procedure for treating the article as a listing item in commerce intermediation is started based on the information saved in the queue (Tibau-Puig: [0028] and Fig. 1B – “objects that are scanned via the process 100A shown in FIG. 1A, are uploaded and automatically posted to an online resource 160…In this example, each object detected via the continuous clickless scanning operation automatically posts a new listing to the web page 160 without requiring the user to generate an input or otherwise submit a command. Furthermore, the web page 160 may be a loading page on a user account which includes additional processing options enabling the user to make a final decision on whether to go live with a web listing”; [0019] – “the mobile application may predict attributes about the identified object such as a sale price, an amount of time for selling the object, a demand for the object”; see also [0034]; the examiner interprets the “upload list” of Fig. 1B to be a queue).

In regards to claim 12, Tibau-Puig/Pyati teaches the method of claim 8. Tibau-Puig further discloses wherein the starting the listing procedure is triggered by saving an image of the listing item (Tibau-Puig: [0052] – “the processor 720 may be communicatively coupled to a memory such as storage 740 and may be configured to identify an object from image data via a continuous clickless image identification process that is performed while the image data is continuously being captured by a camera of a mobile device, predict one or more attributes of the identified object based on previous data of similar objects posted on an online service and stored in the memory. Furthermore, the processor 720 may auto-generate a new listing based on the identified object”; see also [0056-0057]).

In regards to claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are substantially parallel in nature to those addressed above for claim 8 which is directed towards a system providing an article commerce intermediation service, comprising a server configured to be accessible from a first user terminal of multiple user terminals, wherein the system is configured to perform a plurality of operations (Tibau-Puig: [0002]; [0016]; [0021]; [0023-0024]; [0049]). Claim 13 is therefore rejected for the reasons set forth above in claim 8 and in this paragraph.

Response to Arguments
Applicant’s arguments, filed 11/19/2021, have been fully considered.

35 U.S.C. § 112
Applicant argues the amendments overcome the 112(b) rejections (Remarks page 6). While the examiner agrees that the amendments overcome some of the 112(b) rejections, the amendments did not overcome the 112(b) rejection to claim 11, as discussed above.

35 U.S.C. § 101
Applicant argues the 101 rejection “is moot in view of the claim amendments” (Remarks page 7). The examiner disagrees. The 101 rejection has been maintained for the reasons detailed in the 101 rejection section above.
35 U.S.C. § 102
Applicant argues “the claims as amended appear to overcome the current rejection under 35 U.S.C. 102” (Remarks page 9). While the examiner agrees that the amendments overcome the previous 102 rejection, the amendments have necessitated a new grounds of rejection and a new reference has been applied, in addition to Tibau-Puig, to a new 103 rejection.


Conclusion
Previously cited Tominen et al. (US 20190080494 A1) teaches a method of listing an item. A user may initiate an image capture session. Results of user image capture sessions are determined. A listing may be generated based on results of the image capture session.
Previously cited NPL Reference U teaches a streaming system. Product recognition software may be used to make item listings. The system recognizes a product from a product database to pre-load the information to speed up the selling process.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625